Citation Nr: 1035825	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  05-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for skin cancer, to include 
basal and squamous cell carcinoma, claimed as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for basal cell carcinoma, 
claimed as skin cancer. The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  In May 2009, 
the Board remanded the claim for additional development.


FINDING OF FACT

Skin cancer, squamous cell carcinomas, and actinic keratoses were 
not present in service and have not been shown by the competent 
medical evidence to be otherwise related to the Veteran's active 
service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include 
basal and squamous cell carcinoma, as secondary to herbicide 
exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to the 
appellant's claim until after the initial rating decisions, such 
error was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to the claimed condition.

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in November 2002 and March 2005 that informed him of 
what evidence was required to substantiate his claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Additionally, in May 2009, the Veteran was informed of how VA 
assigns disability ratings and effective dates.  The claim was 
thereafter readjudicated, curing any timing defect.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO).

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination or obtain a medical opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's service treatment 
records, as well as VA treatment records and private treatment 
records.  The VA also obtained a medical opinion specific to this 
claim in June 2009.

The Veteran has asserted that his service treatment records are 
incomplete.  In a June 2006 statement, he indicated that his 
service treatment records from July 1967 to September 1969 had 
disappeared.  He said that between July 1967 and September 1969 
he had received medical treatment for oozing lesions while he was 
serving in Vietnam.

The Board observes that within the available service treatment 
records, there are no reports of treatment between July 1967 and 
September 1969.  However, a careful review of the claims file 
shows that the Veteran originally filed a VA disability claim in 
February 1970, five months after separating from active duty.  
The RO requested his records from the VA Records Processing 
Center in St. Louis, Missouri, in April 1970.  At that time, the 
Veteran's service treatment records were obtained and associated 
with the claims file.  The VA Records Processing Center gave no 
indication that any of the Veteran's service treatment records 
were missing.

Unfortunately, there is no evidence to show that part of the 
Veteran's service treatment records have disappeared other than 
the Veteran's own assertions, and the Board finds the Veteran's 
assertions to not be credible.  Although the Veteran has stated 
in 2006 that he received treatment for oozing lesions while he 
was serving in Vietnam, he indicated on his September 1969 Report 
of Medical History that he did not previously or currently have a 
skin disease.  Additionally, the Veteran's Report of Medical 
History is further supported by the June 1965 and September 1969 
service examination reports, which show normal skin findings.  As 
the Veteran completed his own Report of Medical History at the 
conclusion of his active duty service, indicating that he had not 
previously experienced a skin disease, the Board finds the 
September 1969 Report of Medical History to be more persuasive 
than the Veteran's statements created nearly 37 years after he 
separated from service concerning whether he had a skin disorder 
during active duty that necessitated medical treatment.

Based on the above, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In 
general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Additionally, VA regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, certain medical conditions, including prostate 
cancer shall be service connected, if the requirements of 38 
C.F.R. § 3.307(a) are met, even if there is no record of the 
disability during service. 38 C.F.R. § 3.309(e).  A veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
shall be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

The Veteran is seeking entitlement to service connection for skin 
cancer under two different theories of entitlement:  first, as 
secondary to exposure to herbicides; and second, as directly 
related to his active duty service.  Each theory of entitlement 
will be discussed in turn.

First, concerning exposure service connection for skin cancer 
secondary to exposure to herbicides, if a veteran was exposed to 
a herbicide agent (to include Agent Orange) during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
or adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Veteran has submitted numerous copies of studies and medical 
treatises suggesting a causal link between herbicides and various 
forms of skin cancer.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that "[g]enerally, an attempt to 
establish a medical nexus to a disease or injury solely by 
generic information in a medical journal or treatise 'is too 
general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 
228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  
In any event, VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which it has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).

Therefore, even if the Veteran was exposed to herbicides during 
his active duty, service connection for skin cancer, claimed as 
secondary to exposure to herbicides, could not be awarded on a 
presumptive basis, as skin cancer is not on the list of 
conditions for which service connection can be presumed on such 
basis.  See 38 C.F.R. § 3.309(e).  

Turning to the theory of service connection for skin cancer as a 
direct result of the Veteran's active duty, the Board notes that 
the Veteran's service treatment records are mostly silent 
regarding any signs, symptoms, or diagnoses referable to the 
skin.  In December 1962, the Veteran expressed concern over the 
skin pallor on his genitals to a service examiner.  The examiner 
found no disease.  Another service examiner observed in June 1965 
that the Veteran's skin was normal.  The September 1969 
separation examination report contains a notation that the 
Veteran's skin was normal.  The Veteran reported on his 
September 1969 Report of Medical History that he did not 
previously or currently have a skin disease.

The first post-service evidence of skin cancer in the Veteran's 
medical treatment records appears in an April 1989 private 
treatment record where a biopsy revealed a basal cell carcinoma.  
In May 1990, the Veteran was diagnosed with multifocal basal cell 
carcinoma.  Further private treatment records from January and 
March 1994 show that the Veteran had a possible superficial 
cystic basal cell epithelioma and multiple actinic keratoses.  An 
additional private treatment record from April 1997 revealed 
another residual multifocal superficial basal cell carcinoma.

In September 1999, the Veteran told a private examiner that he 
had a 25 year history of skin cancer.  D.E.R., M.D., wrote in 
September 1999 that the Veteran had actinic keratoses of the face 
and scalp and most likely had a squamous cell carcinoma on his 
nose.  

G.C.L., the Veteran's sister, remarked in May 2003 that in 1966, 
her brother was in good health and had clear skin.  She recalled 
that when he came home on leave in 1968, he had some skin lesions 
that seemed to improve while he was home.  She said that the next 
time that she saw the Veteran in 1968, she was amazed to see the 
scars on his face and learn that he had skin cancer.  She 
believed that the Veteran's condition was due to Agent Orange.  

D.C.C., the Veteran's brother, remarked in April 2004 that in 
1966, the Veteran had no lesions or any evidence of skin problems 
on his head or neck.  In 1969, he said that the Veteran had 
lesions and other unusual skin blemishes on his neck and face.  
He reported that the Veteran was diagnosed with skin cancer in 
1979.

A VA treatment record from March 2004 contains a diagnosis of 
actinic keratosis and solar-damaged skin.

In September 2004, the Veteran stated that he first noticed his 
skin lesions while he was stationed in Vietnam.  He said that he 
poured Listerine on his lesions.  He recalled that his family 
noticed his skin lesions.  After he left the service, he said 
that an acquaintance would drain and clean up his lesions.  He 
said that he had a large growth on the right side of his jaw in 
1974 or 1975 that was removed in 1979.  He indicated that the 
growth returned in 1981 and was again removed in 1986.  He 
reported a continuity of skin symptoms since his active duty.

In January 2006, a VA physician observed actinic keratoses over 
the sun-exposed areas of the Veteran's face, ears, scalp, and 
arms.

The Veteran remarked in June 2006 that he had medical treatment 
for oozing lesions while on active duty in Vietnam.  He 
reiterated that he had experienced skin symptoms since his active 
duty.

In June 2009, a VA examiner reviewed the claims file.  He 
remarked on the service treatment records and subsequent private 
and VA records.  He also reviewed the various treatises submitted 
by the Veteran.  He commented that actinic keratoses and basal 
cell carcinomas can be evident with chronic ultraviolet exposure, 
but they are also manifest in the general population without 
documented herbicide exposure.  The examiner opined that it was 
less likely than not for the Veteran's skin diseases to be 
herbicide related, and the Veteran's time in Vietnam would not be 
considered chronic exposure to ultraviolet rays.

According to the medical evidence of record, twenty years elapsed 
between the time the Veteran left active duty and the time of his 
first recorded treatment for a basal cell carcinoma.  The United 
States Court of Appeals for the Federal Circuit has determined 
that a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In light of the significant period of time between 
the Veteran's military service and the first recordation of a 
basal cell carcinoma in the medical treatment records, the Board 
must find that such facts provide evidence against this claim.

Additionally, only one medical opinion is of record which 
addresses any connection between the Veteran's active duty 
service and his skin cancer.  In June 2009, a VA examiner 
reviewed the claims file and opined that it was less likely than 
not (less than fifty percent) that the Veteran's current skin 
disorders were caused by herbicides.  He added that the Veteran's 
exposure to ultraviolet rays while in Vietnam would not be 
considered chronic.  He relied on a review of the medical record 
and medical literature in rendering his opinion.  The Board finds 
this medical opinion to be highly probative evidence against the 
Veteran's claim.

As mentioned previously, the Board has carefully considered the 
numerous studies and treatises submitted by the Veteran which 
suggest a causal link between herbicides and various forms of 
skin cancer.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that "[g]enerally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general and 
inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the 
submitted studies and treatises are not specific to the Veteran, 
the Board finds them to be of minimal persuasive value regarding 
his specific claim.

The Board has also carefully considered the statements from the 
Veteran's sister and brother, as well as the Veteran's claims of 
treatment for skin sores while on active duty in addition to a 
continuity of symptomatology from his service through the present 
time.  It is recognized that where lay statements relate to 
observable symptoms, they constitute competent evidence.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, while the lay 
statements provide competent evidence of observable symptoms, the 
Board finds that they are not credible.  Although the Veteran, 
his sister, and his brother have all made recent statements to 
the effect that the Veteran suffered from skin sores while he was 
in active duty, their statements are contradicted by the 
Veteran's own indication on his September 1969 Report of Medical 
History.  The Veteran himself marked on his September 1969 Report 
of Medical History that did not previously or currently have a 
skin disease.  Additionally, the Veteran's Report of Medical 
History is further supported by the June 1965 and September 1969 
service examination reports, which show that during the Veteran's 
service and at the time of his separation of active duty, he had 
normal skin.  As the service examination reports and Report of 
Medical History were created at the time of the Veteran's active 
duty service, the Board finds that they are more persuasive than 
the lay statements created nearly 34 years after the Veteran 
separated from service concerning the state of the Veteran's skin 
while he was on active duty.

Based on all the above evidence, the Board finds that entitlement 
to service connection for erectile dysfunction is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the- doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).




ORDER

Service connection for skin cancer, to include basal and squamous 
cell carcinoma, claimed as secondary to herbicide exposure, is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


